IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF: MARIAN D. TOTH,          : No. 615 MAL 2019
AN INCAPACITATED PERSON                    :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: J. GEZA TOTH                  : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.